338 So. 2d 445 (1976)
In re James GRAY, alias,
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 2105.
Supreme Court of Alabama.
October 29, 1976.
William J. Baxley, Atty. Gen., and Milton C. Davis, Asst. Atty. Gen., for the State, petitioner.
No appearance for respondent.
BLOODWORTH, Justice.
Petition of the State by its Attorney General for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Gray v. State, 338 So. 2d 444 [1976].
Writ denied. In denying this writ, we suggest to the trial judge that, on remandment, he consider the applicability to the case at bar of the United States Supreme *446 Court's decisions in Benton v. Maryland, 395 U.S. 784, 89 S. Ct. 2056, 23 L. Ed. 2d 707 (1969) (re: "concurrent sentences" doctrine) and North Carolina v. Pearce, 395 U.S. 711, 89 S. Ct. 2072, 23 L. Ed. 2d 656 (1969) (re: "double jeopardy" and "equal protection" issues).
WRIT DENIED.
HEFLIN, C.J., and JONES, ALMON and EMBRY, JJ., concur.